 Case 1:19-cv-01792-CFC-SRF Document 1 Filed 09/24/19 Page 1 of 2 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


  HELIOS STREAMING, LLC, and                        C.A. No. ____________
  IDEAHUB, INC.,

                          Plaintiffs,

                  v.                                JURY TRIAL DEMANDED
  VUDU, INC.,

                          Defendant.


                          HELIOS STREAMING, LLC AND IDEAHUB, INC’S
                             MOTION FOR LEAVE TO FILE UNDER SEAL

         Pursuant to Federal Rule of Civil Procedure 26, Plaintiffs Helios Streaming, LLC and

 Ideahub, Inc. (collectively, “Helios” or “Plaintiffs”) respectfully move for entry of an Order

 authorizing Plaintiffs to file under seal exhibits 2, 4, 6, 8, 10, 12, 14, 16, 18, 20 and 22 in support of

 their Complaint, filed contemporaneously herewith. In support of this Motion, Plaintiffs state as

 follows:

       1.      Public disclosure of the confidential exhibits will violate Plaintiffs’ and Defendant’s

established privacy interests because the exhibits embody Plaintiffs’ detailed preliminary

infringement analysis of the code, algorithms, and other confidential materials underlying

Defendant’s accused products and services. It is not anticipated that Defendant will oppose this

motion, as they will already have access to the confidential exhibits.

       2.      Plaintiffs will comply with all applicable local rules and procedures regarding filing

under seal through the Court’s CM/ECF system, including the requirement to file a redacted version

within seven (7) days of filing the sealed documents.

       WHEREFORE, Plaintiffs respectfully request entry of the attached order permitting the
Case 1:19-cv-01792-CFC-SRF Document 1 Filed 09/24/19 Page 2 of 2 PageID #: 2



filing under seal of exhibits 2, 4, 6, 8, 10, 12, 14, 16, 18, 20 and 22 to their Complaint.

 Dated: September 24, 2019
                                                    DEVLIN LAW FIRM LLC


                                                     /s/Timothy Devlin__________
                                                     Timothy Devlin (DE No. 4241)
                                                     1526 Gilpin Avenue
                                                     Wilmington, Delaware 19806
                                                     Telephone: (302) 449-9010
                                                     Facsimile: (302) 353-4251
                                                     tdevlin@devlinlawfirm.com

                                                     Attorney for Plaintiffs Helios Streaming, LLC,
                                                    and Ideahub, Inc.
